DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to the Amendments and arguments filed 22 March 2022.  As directed by applicant, only claims Claim 1 and 12 are currently amended and no claims are added or cancelled.   Independent Claims 1 and 12 have been amended and new Claims 35 and 36 have been added. 
Thus, only 1-6, 8-10, 12, 14-17, 19 and 35-36 are pending.  This is a Non-Final Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 15, 17, 35 and 36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Novak (U.S. Patent Application Publication 2011/ 0132902).
Regarding claim 1, Novak discloses a material processing system (Abstract) comprising: an energy generating system comprising a plurality of electromagnetic energy generators ( generators10a, 10b); a pump (pump 74, Fig. 8) configured to provide a flow of material to be processed; and a multi-zone applicator spaced from the energy generating system and comprising: a plurality of application zones (fig. 9, U-shaped zones), each of the application zones configured to receive electromagnetic energy generated by at least one of the plurality of generators (generators 10a, 10b); a material conduit (entry at 76, exit at 78, Fig. 9, tubing 64) coupled to the pump to receive the flow of material and extending through the application zones (fig. 8, moves from pump to heating section), at least part of the material conduit being transparent to the electromagnetic energy (¶9, material conduit is “essentially transparent ceramic tube”)  to allow the material to be exposed to the electromagnetic energy as the material passes through the application zones (¶0013, exposing material to microwave radiation”, ¶0068, Through absorption of applied microwave energy, the pressurized process liquid is converted to a mixture of hydrocarbon gases), wherein the application zones have the same shape (U-shaped, fig. 9), are arranged in a common generally horizontal U-shaped configuration (Novak, fig. 9), and are vertically aligned and stacked (fig. 9, U-shaped zones are vertically aligned) .

Regarding claim 12, Novak teaches a multi-zone applicator (Fig. 9, abstract) comprising: a plurality of application zones (¶9, “the waveguide includes at least two generally U-shaped rectangular waveguides in spaced apart vertical relationship”), each of the application zones configured to receive electromagnetic energy (abstract( generated by at least one of a plurality of generators (Novak, fig. 9, 10a, 10b, generators);In re: Druga et al. Application No.: 16/087,823Filed: September 24, 2018 Page 4 of 8a material conduit configured (entry at 76, exit at 78, Fig. 9, tubing 64) to receive a flow of material and extending through the application zones, at least part of the material conduit being transparent to the electromagnetic energy (¶9,material conduit is “essentially transparent ceramic tube”) to allow the material to be exposed to the electromagnetic energy as the material passes through the application zones (at least ¶0013, exposing material to microwave radiation”, ¶0068, Through absorption of applied microwave energy, the pressurized process liquid is converted to a mixture of hydrocarbon gases),, wherein the application zones have the same shape (U-shaped), are arranged in a common generally horizontal U-shaped configuration, and are vertically aligned and stacked (fig. 9, U-shaped zones are vertically aligned).

[AltContent: textbox ([img-media_image1.png])]










Regarding claim 15, Novak teaches all the limitations of claim 12, as above, but does not further teach a multizone applicator wherein at least one of the plurality of application zones comprises: a first applicator waveguide having a proximal end (near 10a, for instance) and a distal end (near 24); and a reflector (end piece of waveguide, including reflector 24) positioned at the distal end, wherein the material conduit passes through the first applicator waveguide and the reflector (passes through the end piece)

Regarding claim 17, Novak discloses all the limitations of claim 12, as above, and further teach a multizone applicator wherein at least one of the application zones is generally horizontal (Novak, fig.9)  

Regarding claim 35, Novak teaches all the limitations of claim 1, as above,and further teach a processing system wherein each application zone has a height that is less than a width and a length thereof (as is seen in the combination above, in the zones of Novak fig. 9, the length and width of each zone is larger than the height which is only the small width of the electromagnetic duct).  

Regarding claim 36, Novak teaches all the limitations of claim 12, as above, and further teach a multi-zone applicator wherein each application zone has a height that is less than a width and a length thereof (as is seen in the combination above, in the zones of Novak fig. 9, the length and width of each zone is larger than the height which is only the small width of the electromagnetic duct).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s)  9, 10, 14, and 19 is/are rejected under 35 U.S.C. 103 as obvious over Novak (U.S. Patent Application Publication 2011/ 0132902) in view of Drozd  (U.S. Patent Application Publication 2013/ 0122160, “herein Drozd ‘160”) 

Regarding claim 9, Novak discloses all the limitations of claim 1, as above, but does not further teach a material processing system wherein the material conduit has a continuously upward slope throughout the multi-zone applicator. However, Drodz ‘160 teaches that an inclined angle helps with particle distribution and keeps the particles flowing equally though the pipe as flowrates incease.  (Drozd ¶0046; talks about advantages of angle for material; claim 23, “angle of at least 1 degree”.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Novak with Drodz ‘160, to have the material continuously be on an inclined upward path, and even include the claimed angles, in order to establish a flow that can be self-draining in the case of power loss (see, Drodz, 20110174385, paragraph (0060), as evidence. .
Regarding claim 10, Novak in view of Drozd ‘160 teaches all the limitations of claim 9, as above, and further discloses a material processing system wherein the continuously upward slope (Drozd ‘160, ¶0046) is in a range from 1 to 6 degrees (claim 23, “angle of at least 1 degree” this would have been combined in the previous combination).  
Regarding claim 14, Novak teaches all the limitations of claim 12, as above, but does not further teach a multizone applicator wherein the material conduit has a continually upward slope in a range from 1 degree to 6 degrees, and wherein the application zones comprise at least one applicator having a slope in a range from 1 degree to 6 degrees. However, Drodz ‘160 teaches that an inclined angle helps with particle distribution and keeps the particles flowing equally though the pipe as flowrates incease.  (Drozd, , ¶0046; talks about advantages of angle for material; claim 23, “angle of at least 1 degree”.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Novak with Drodz ‘160, to have the material continuously be on an inclined upward path, and even include the claimed angles, in order to establish a flow that can be self-draining in the case of power loss (see, Drodz, 20110174385, paragraph (0060), as evidence. 

Regarding claim 19, Novak teaches all the limitations of claim 12, as above, but does not further teach a multizone applicator wherein the material conduit is generally horizontal (Novak, fig. 9, the material is horizontal through the zones, would have been incorporated in the combination above.).


Claim 2-6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Novak (U.S. Patent Application Publication 2011/ 0132902) and Drozd ‘160 (U.S. Patent Application Publication 2013/ 0122160; Herein “Drozd ‘160”) and further in view of Drozd (U.S. Patent Application Publication 2007/0131678; herein “Drozd ‘678”).

Regarding claim 2, Novak in view of Drozd ‘160 teaches all the limitations of claim 1, as above, but does not further teach a material processing system, wherein the application zones include a first application zone comprising: a first applicator; a second applicator; and a splitter coupled between the first and second applicators and configured to divide and distribute the electromagnetic energy between the first and second applicators.  However, Drozd ‘678 teaches a first and second application zone and a splitter (Drozd ‘678, fig. 16).  The advantage is to be able to more evenly control the power to the sections being able to directly set the electromagnetic level going into each zone.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Novak and Drozd ‘160 with Drozd ‘678, to have a splitter on a single generator, in order to more evenly control the power to the sections being able to directly set the electromagnetic level going into each zone, as Drozd ‘160 already teaches that a generator can have a splitting for using the electromagnetic energy efficiently (Drozd ‘160, ¶0036).
Regarding claim 3, Novak in view of Drozd ‘160 and Drozd  ‘678 teach all the limitations of claim 2, as above, and further teach a material processing system, wherein each of the applicators comprises an open end and a closed end, the open end configured to receive the electromagnetic energy distributed to it by the splitter, and the closed end comprising a reflector plate configured to reflect the electromagnetic energy within the respective first and second applicators  (Novak, closed end at 24; Drozd ‘160, Fig.2, claim 4 “end member reflects”) 
Regarding claim 4, Novak in view of Drozd ‘160 and Drozd ‘678 teach all the limitations of claim 3, as above, and further teach a material processing system, wherein the reflector plate comprises an aperture therein, and wherein the material conduit extends through the aperture (Novak, fig. 9, aperture goes through waveguide; Drozd ‘160, fig. 2, right side of applicator zones, with apertures to let material in, and the whole side being the reflector plate for material to bounce off of and travel).  
Regarding claim 5, Novak in view of Drozd ‘160and Drozd ‘678 teach all the limitations of claim 2, as above, and further teach a material processing system, wherein the first and second applicators are waveguides (Novak, waveguide 22 ¶0049,  Drozd ‘160, ¶0004; waveguides).  
Regarding claim 6, Novak in view of Drozd ‘160 and Drozd ‘678 teach all the limitations of claim 3, as above but does not further disclose a material processing system, wherein the material conduit is arranged to pass the material through the first applicator in a direction opposite to an electromagnetic energy application direction in the first applicator, and wherein the material conduit is arranged to pass the material through the second applicator in a same direction as the electromagnetic energy application direction in the second applicator.   Drozd ‘160, and Novak, fig. 9, have the material move in the same direction as the electromagnetic energy.  However,  looking at Drozd ‘678, it is apparent that “the material conduit is arranged to pass the material through the first applicator in a direction opposite to an electromagnetic energy application direction in the first applicator, and wherein the material conduit is arranged to pass the material through the second applicator in a same direction as the electromagnetic energy application direction in the second applicator (fig. 16).” Here, it is apparent that the energy goes in one direction with the direction of the material and that it goes in the direction against the material in the other.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Novak in view of Drozd ‘160 with a further teaching of Drozd ‘678, to have a splitter on a single generator, in order to more evenly control the power to the sections being able to directly set the electromagnetic level going into each zone, as  Novak already teaches that a generator can have a splitting for using the electromagnetic energy efficiently (Drozd ‘160, ¶0036).

Regarding claim 16, Novak in view of Drozd ‘160 teaches all the limitations of claim 12, as above, but does not further teach a multizone applicator comprising: a splitter comprising an input port, a first output port, and a second output port, the first input port being configured to receive electromagnetic energy from a generator; and an first elbow waveguide having a first end and a second end, the first end of the elbow waveguide being connected to the first output port of the splitter, and the second end of the elbow waveguide being connected to the proximal end of the first applicator waveguide.   However, Drozd ‘678 teaches a splitter comprising an input port, a first output port, and a second output port, the first input port being configured to receive electromagnetic energy from a generator; and an first elbow waveguide having a first end and a second end, the first end of the elbow waveguide being connected to the first output port of the splitter, and the second end of the elbow waveguide being connected to the proximal end of the first applicator waveguide (Drozd ‘678, fig. 16).  This would be attached to the ends of Novak (instead of all the electromagnetic energy going the same way).  The advantage is to be able to more evenly control the power to the sections being able to directly set the electromagnetic level going into each zone.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Novak in view of Drozd ‘160, with Drozd ‘678, to have a splitter on a single generator, in order to more evenly control the power to the sections being able to directly set the electromagnetic level going into each zone, as Drozd ‘160 already teaches that a generator can have a splitting for using the electromagnetic energy efficiently (Drozd ‘160, ¶0036).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Drozd ‘160 (U.S. Patent Application Publication 2013/ 0122160)and further in view of Fu (U.S. Patent Application Publication 20130050722).
Regarding claim 8, Novak in view of Drozd ‘160 teaches all the limitations of claim 1, as above, but does not further teach a material processing system wherein further comprising a plurality of temperature sensors, each of the temperature sensors configured to measure a temperature of the material after the material has passed through a respective application zone.  However, the references do teach that it is important to keep to certain temperatures within the device and that certain temperatures are reach (at least, Drozd, ¶0030, though, remarkably, no sensor is taught).   However, Fu teaches a temperature detector to measure the temperature of the heated article after it passes through a zone and then compares it with a predicted temperature in order to determine how to control the electromagnetic generators (Fu, ¶0060).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Drozd ‘160 in view of Novak and to add the temperature detectors of Fu, in order to measure the temperature of the product as or after it has been in a zone in order to control the electromagnetic generator in order to heat the product properly, and Drozd ‘160 itself teaches that maintaining proper temperatures is important.

Response to Arguments
Applicant’s arguments filed 15 March 2022 with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  Examiner appreciates applicant really attempting to overcome the prior art, and the current amendments do overcome the previous grounds of rejection.  However on closer inspection, Novak does teach wherein the application zones have the same shape, are arranged in a common generally horizontal U-shaped configuration, and are vertically aligned and stacked” (Novak, fig. 9, annotated above, with U-shaped application zones 22, for the material conduit to travel through). This would be combined with the Drozd reference (see full combination above).
New claims 35 and 36 are met in that the height of each application zone (Novak fig. 9) being only the thickness of the duct, is smaller than the width and length of each application zone, and thus these limitations would have been obvious.

Please contact Examiner regarding any questions or concerns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please previously filed forms PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761